Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed on 06/02/2022 is duly acknowledged.
Claim 4 was previously canceled by applicants.
Claim 20 has been canceled by applicant’s current amendments.
	Claims 1-3 and 5-19, as currently amended, are pending in this application.
Claims 1-3, 5-11, 16 and 17 (drawn to non-elected Group I) remain withdrawn.
Claims 12-15, 18 and 19 (elected invention of Group II, with traverse; directed to “A recombinant microorganism for the production of 1,3-propanediol from glycerol…”) have been examined on their merits in this office action hereinafter.
Priority
	This application has been filed as a 371 of PCT/EP2018/071104 (filed on 08/03/2018), which claims foreign priority from a European application EP17306044.3, which was filed on 08/04/2017).
Objection to Specification- Withdrawn
In view of current amendment to specification, the objection for embedded hyperlink as previously made by the examiner has been withdrawn.
Claim Interpretation
It is to be noted that the claim terms “microorganism”, “recombinant microorganism”, “overexpress”, and “genetically modified microorganism” has been broadly defined in the instant disclosure (see page 7), the relevant parts of which have been reproduced as follows:

    PNG
    media_image1.png
    117
    692
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    173
    689
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    113
    689
    media_image3.png
    Greyscale

Accordingly, instant claim terms have been interpreted in light of the above broad definitions provided by applicants for the instant office action hereinafter.
Claim Objections -Withdrawn
In view of current amendments to claims 18 and 19, the claim objections as previously made by the examiner have been withdrawn.
Claim Rejections - 35 USC § 112- Withdrawn
In view of cancellation of claim 20, the 112-b rejection as previously made by the examiner is moot/withdrawn.
Double Patenting -Withdrawn
In view of cancellation of claim 20, the ODP rejection over claims of US 10,982,237 as previously made by the examiner, has been withdrawn.
Claim Rejections - 35 USC § 102 OR 35 USC § 103 - Withdrawn
In view of current amendment to claim 12, the rejection under 102/103a as previously made by the examiner, has been withdrawn.
The following constitutes new grounds of rejection necessitated by applicant’s current amendments to pending claims of record as discussed below:
Claim Rejections - 35 USC § 112 – WD Rejection- Made/Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 and 18-19 (as currently amended) are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
Claim 12 as currently amended is directed to “A recombinant microorganism for the production of 1,3 propanediol from glycerol, wherein the recombinant microorganism converts glycerol into 1,3-propanediol and overexpresses hcpR and/or frdX genes by at least 1.5 fold as compared to an expression level in an unmodified or parental microorganism under the same conditions, and wherein the recombinant microorganism is of the genus Escherichia sp., Klebsiella sp., Bacillus sp., Clostridium sp., or Corynebacterium sp.”

It is noted that, in the microbial fermentation art, a “microorganism” (see applicant’s broad definition noted above) is normally denoted by a specific isolate/type followed by a specific strain, followed by a specific species for a particular genus. For example, applicant’s disclosure for a Type 130P (i.e. a genetic variant/mutant; see discussion below) of specific bacterium, which is Clostridium acetobutylicum DG1 pSPD5 (i.e. representing a particular modified strain of a specific species of bacterial genus Clostridium).  It is clear from the recitation that the instant claims (claim 12, in particular) encompass any species, strain, or any isolate/variant/mutant from any of the five genera of bacteria recited in claim 12, as currently amended. 
Claims 12-15, 18 and 19 as presented by applicants are rejected for failing to adequately describe the specific genetic modification(s) and/or transformation(s) for the “recombinant microorganism” from any of the five different bacterial genera of Escherichia, Klebsiella, Bacillus, Clostridium, or Corynebacterium (It is noted that the instant disclosure/examples disclosed only pertain to a specific strain/variant of Clostridium acetobutylicum DG1 pSPD5 Type 130P- that was derived from a parent strain Type 008P by spontaneous adaptation mutation; see instant specification, page 19, 4th paragraph, and Figures 1-3, and Example 3, in particular that discloses “a single nucleotide insertion in the intergenic region” between two genes shown in Figure 2) that result in the improved ability to grow and produce 1,3-propanediol in a culture medium with glycerol as a carbon source. The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession of the entire scope, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co. , 43 USPQ2d 1398.
Further, it is noted that for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
As per functional recitation in the claims, MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic(s), without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
As noted above, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad genus. Claims are broadly generic to all possible species/strains, isolates, and/or variants of the recited bacterial genera without any described genetic modification(s)/transformation(s) encompassed by the entire scope of the claims. The possible variations even within a single species of a microorganism such as Clostridium are enormous.  For instance, Soucaille (U.S. Patent 8,236,994 B2; previously cited by examiner) disclose the process for the biological production of 1,3-propanediol from glycerol upon genetic transformation of a specific Clostridium species (Clostridium acetobutylicum; see entire document, particularly Abstract, Figure 1, and claims 1-28).  The art has shown multiple metabolic pathways affect the production of 1,3-propanediol (see cited U.S. Patent ‘994, figure 1).  It is also worth noting that the previously cited prior art of Chateau et al (WO 2010/128070 A2; also cited by applicants in IDS dated 06/22/2020; see previous office action dated 09/21/2021, page 4, in particular) discloses a specific recombinant strain of Clostridium acetobutylicum DG1 that has been obtained by adaptation on high concentrations of glycerol and that is able to produce 1,3-propanediol from glycerol as carbon source (see Chateau et al, abstract, pages 6-7, and claims, in particular), however, does not disclose the overexpression of gene(s) hcpR and/or frdX (see instant claim 12, in particular) as currently claimed.  In fact, applicant’s own disclosure that “a single nucleotide insertion in the intergenic region” of said two genes during adaptation on high concentrations of glycerol produced unexpected overexpression of said genes (see instant specification, page 26, Example 3, Figure 2), is an exemplary evidence that demonstrates the fact that the breadth of the current claimed invention is still not commensurate with the written description provided (at the time of filing), especially for the entire scope of any “recombinant microorganism” from any of the five different bacterial genera of Escherichia, Klebsiella, Bacillus, Clostridium, or Corynebacterium as currently recited in claim 12.  No such relevant disclosure for any other bacterial genus has been provided on record for the structure-functional correlation with the results intended by the product invention as generically claimed.  It is also noteworthy that only a few species of bacteria (NOT all recited bacterial genera per se) are able to produce 1,3-propanediol from glycerol (see for instance disclosure by Chateau et al, page 1 under “Background of the invention”, lines 28-31, for instance).  
Since the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163. Here, though the claims may recite some functional characteristics, the claims lack written description because there is no reasonable disclosure of a correlation between function and structure of any and all species/strains, isolates, and/or variants of “recombinant microorganism” from the five different bacterial genera of Escherichia, Klebsiella, Bacillus, Clostridium, or Corynebacterium (other than specific strains of Clostridium acetobutylicum) and production of 1,3-propanediol from glycerol beyond those disclosed in Examples 1-3 of the instant specification.  Moreover, the specification sorely lacks sufficient variety of species to reflect this variance in the claimed bacterial genera that “overexpress hcpR and/or frdX genes”, and that can utilize glycerol as a carbon source to produce 1,3-propanediol.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”).  Accordingly, it is deemed that the instant specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention (see claim 12 as currently amended).  Appropriate correction is required.
Response to Applicant’s Arguments
Applicant's arguments filed on 06/02/2022 (as they pertain to the written description rejection for the amended claims of record) have been fully considered but they are not persuasive for the following reasons of record:
 Regarding the 112-first written description rejection of record, applicants argue the following (see remarks, page 7):

    PNG
    media_image4.png
    213
    708
    media_image4.png
    Greyscale

	Applicant’s arguments are duly noted and considered.  However, they are not found to be persuasive because - first, as already noted in the rejection of record, only a few species of bacteria (NOT all recited bacterial genera per se) are able to produce 1,3-propanediol from glycerol (see disclosure by Chateau et al, page 1 under “Background of the invention”, lines 28-31, for instance).  Second, applicant’s own disclosure that “a single nucleotide insertion in the intergenic region” of said two genes during adaptation on high concentrations of glycerol produced unexpected overexpression of said genes (see instant specification, page 26, Example 3, Figure 2, in particular), provides evidence of reasonable unpredictability (even in the single bacterial genus of Clostridium), and demonstrates the fact that the breadth of the current claimed invention is not commensurate with the written description provided by applicants, especially for the entire scope of any of the five different bacterial genera of Escherichia, Klebsiella, Bacillus, Clostridium and Corynebacterium as currently recited in claim 12.  No such relevant disclosure for any other bacterial genus recited (other than Clostridium acetobutylicum specific isolate) has been provided on record for such structure-functional correlation with the results intended by the product invention as generically claimed. Thus, the argument that “…one of ordinary skill in the art would know that several types of genetic modifications lead to the same effects on the gene product…” is duly noted, but is not found to be persuasive. 
Thus, the 112-first WD rejection of record has been properly made and/or maintained.
Applicants are advised to amend claim 12 reasonably commensurate with the scope of disclosure at the time of filing in order to obviate the WD rejection of record.
Conclusion
No claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657